Rich Intl. Group Corp. v Soleil Capitale Corp. (2017 NY Slip Op 01150)





Rich Intl. Group Corp. v Soleil Capitale Corp.


2017 NY Slip Op 01150


Decided on February 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2017

Friedman, J.P., Richter, Saxe, Moskowitz, Kapnick, JJ.


2902 652263/14

[*1]Rich International Group Corp., Plaintiff-Respondent,
vSoleil Capitale Corporation, Defendant-Appellant.


Peyrot & Associates, P.C., New York (David C. Van Leeuwen of counsel), for appellant.
The Law Office of Sidney Baumgarten, New York (Sidney Baumgarten of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered August 23, 2016, which denied defendant's motion for summary judgment, unanimously affirmed, without costs.
Defendant failed to establish as a matter of law that it issued the agreed-upon letter of credit in the amount of $25 million on which plaintiff could successfully draw, for which plaintiff agreed to pay a fee of $1.25 million. Plaintiff's acknowledgment that defendant issued a document denominated a letter of credit is not sufficient, in view of the provisions in the document that create a question as to its viability for use by plaintiff, and plaintiff's inability to obtain a confirmation of the purported letter of credit's legitimacy. Furthermore, the
independence principle does not bar plaintiff's claim because no one attempted to draw on the letter of credit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2017
CLERK